 


109 HR 3880 IH: To suspend temporarily the duty on certain parts of machinery for molding and forming certain articles.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3880 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Johnson of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain parts of machinery for molding and forming certain articles. 
 
 
1.Certain parts of machinery for molding and forming certain articles 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.77.85Parts not elsewhere specified or enumerated in subheading 8477.90 (provided for in subheading 8477.90.85) for machinery of subheading 8477.59.80 or subheading 8477.80.00 for molding, forming, or working caps and other closures, or inner liners therefor, of rubber or plastics.FreeNo changeNo changeOn or before 12/31/2010 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
